    1

    2

    3

    4                                                                             JS-6

    5

    6

    7

    8                              UNITED STATES DISTRICT COURT

    9                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

  10

  11       CONSTRUCTION LABORERS TRUST                      CASE NO.: 5:19-cv-01779-JFW(KKx)
           FUNDS FOR SOUTHERN CALIFORNIA
  12       ADMINISTRATIVE COMPANY, a                        JUDGMENT ENTERED ON
           Delaware limited liability company,              PLAINTIFF’S AND DEFENDANT’S
  13                                                        STIPULATION
  14                           Plaintiff,

  15              v.                                        [Hon. John F. Walter]
  16
           VISIONARY BUILDERS, INC.,
  17       a California corporation,

  18
                               Defendant.
  19

  20

  21

  22

  23             Plaintiff commenced this action on September 17, 2019, and asserted three
  24       claims against Defendant, VISIONARY BUILDERS, INC., a California corporation:
  25       (1) contributions owed to the trust funds pursuant to 29 U.S.C. 185, 1145, 1132(g)(2);
  26       (2) specific performance of Defendant’s obligation to produce records for audit; and (3)
  27       injunctive relief compelling submission of fringe benefit contributions to the trust funds
  28       [Complaint, Docket No. 1.]

                                                      -1-
378941.1
    1            On February 12, 2020 (the date of the last signature), the parties entered into a
    2      Stipulated Settlement and for Entry of Judgment (“Stipulation”) (Motion, Exh. “1” to
    3      the Declaration of Marsha M. Hamasaki.)
    4            After consideration of the Stipulation, Motion by Plaintiff, and good cause
    5      having been shown, pursuant to Rules 54 and 58 of the Federal Rules of Civil
    6      Procedure, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment
    7      be entered as follows:
    8            1. The Stipulation is APPROVED.
    9            2. Judgment is entered in favor of Plaintiff and against Defendant, VISIONARY
  10                BUILDERS INC., a California corporation for the principal sum of
  11                $40,000.00 covering the period from January 1, 2016 to November 30, 2018.
  12             3. Plaintiff and Defendant are each to bear their own respective costs and
  13                attorney’s fees.
  14       DATED:      March 13,2020
  15                                                           JOHN F. WALTER
                                                            United States District Court Judge
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                      -2-
378941.1
